Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "inboard joints comprising upper control arms" in claim 19, line 2.  Claim 15 introduces the elements “upper control arms”. It is unclear if the “upper control arms” in claim 19 are referring to the “upper control arms” in claim 15 or are separate elements.
Claim 20 recites the limitation "inboard joints comprising lower control arms" in Claim 20, line 2.  Claim 15 introduces the elements “lower control arms”. It is unclear if the “lower control arms” in claim 19 are referring to the “lower control arms” in claim 15 or are separate elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milton (WO 2017196776 A1), henceforth referred to as Milton.
Regarding Claim 1, Milton discloses a modular front drivetrain for operating front wheels of a vehicle (Figures 14 and 16 depict the entire drivetrain, steering, and suspension unit as one modular subassembly.), the modular front drivetrain comprising: a modular chassis supporting a drivetrain and a steering system operatively coupled with the front wheels (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel, a steering arm connected to the front wheel for steering the front wheel, and a front suspension system. The front suspension system includes a suspension device connected to the vehicle support structure, a control arm and a yoke mount that connects the suspension device to the control arm”), a spindle assembly coupled with each front wheel (Claim 16: “front suspension system further includes a knuckle that supports the front wheel and is connected to the control arm”), and a front suspension system coupling each spindle assembly to the modular chassis (Claim 19: "The vehicle of claim 14 wherein the control arm of the front suspension is a lower control arm, and wherein the front suspension system further includes an upper control arm and a knuckle that supports the front wheel and is attached to the lower and upper control arms"). 
Regarding Claim 2, Milton discloses the modular front drivetrain comprises a single drivetrain and suspension assembly that is configured to be installed onto and removed from the vehicle (Figures 14 depicts the entire drivetrain, steering, and suspension unit as one modular subassembly mounted on structure 17. Furthermore, Figure 3 shows structure 17 mounted on vehicle frame rail 16). In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 3, Milton discloses the modular front drivetrain is configured to facilitate a practitioner replacing an entire drivetrain and suspension quickly and easily in the event of a part failure (Figures 14 depicts the entire drivetrain, steering, and suspension unit as one modular subassembly mounted on structure 17. Furthermore, Figure 3 shows structure 17 mounted on vehicle frame rail 16). In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 4, Milton discloses the front suspension system includes an upper control arm and a lower control arm that are configured to couple the front wheel with the modular chassis (Paragraph [0058]: "front suspension system components (e.g., upper and lower independent suspension control arms 99 and 100, respectively. . . To allow those components to connect to or otherwise be associated with the front wheel 14"). 
Regarding Claim 5, Milton discloses the upper control arm comprises two inboard upper control arm joints that couple the upper control arm to the modular chassis (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the upper control arms 99.), and an outboard upper control arm joint that couples the upper control arm to the spindle assembly (Figure 12: upper control arm 99 coupled to knuckle 104 at an outer joint). 
Regarding Claim 6, Milton discloses the drivetrain includes a transaxle, a front differential, and a drive axle coupled between each front wheel and the front differential (Figure 5: Front motor gearbox 26 includes transmission and differential in the same housing (transaxle), with a drive axle coupling the transaxle and spindle.)
Regarding Claim 7, Milton discloses the drive axle is configured to conduct torque from the transaxle to the front wheel (Figure 5: Front motor gearbox 26 includes transmission and differential in the same housing (transaxle), with a drive axle coupling the transaxle and spindle.), and accommodate vertical pivoting motion of the front suspension system in response to road conditions (Paragraph [0058]: “suspension control arms 99 and 100 during all steering and suspension operational situations (e.g., through full suspension travel and full steering travel of the front wheel 14).”). 
Regarding Claim 8, Milton discloses the drive axle includes a constant velocity joint that is coupled with the spindle assembly (Figure 12: drive half-shaft 102 and CV boot 106, that covers CV joint, are coupled to knuckle 104), and configured to allow uninterrupted torque transmission from the transaxle to the front wheel during vertical pivoting of the front suspension assembly due to road conditions (Figure 12: drive half-shaft 102 and CV boot 106, that covers CV joint, are coupled to knuckle 104). 
Regarding Claim 9, Milton discloses A method for a modular front drivetrain for operating front wheels of a vehicle (Figures 14 and 16 depict the entire drivetrain, steering, and suspension unit as one modular subassembly), the method comprising: configuring a modular chassis for supporting a drivetrain to convey torque from an engine onboard the vehicle to the front wheels (Paragraph [0042]: “Returning to Figure 5, each of the gear trains 25 may include multiple gears that are configured to mesh together to transmit torque from a respective motor 22 to a respective wheel 14”), coupling each front wheel to the modular chassis by way of a spindle assembly and a front suspension system (Paragraph [0062]: “inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17” and paragraph [0058]: “Likewise, the control arms 99 and 100 of the front suspension system 95 may each be pivotably connected to the knuckle 104”), communicating torque from the drivetrain to the front wheel by way of a front differential and drive axles (Paragraph [0042]: “With continuing reference to FIG. 2, a drive axle 146 is coupled between a transaxle and the front-right wheel 125. The drive axle 146 is configured to conduct torque from the transaxle to the front-right wheel”), coupling a braking system with the drive axles for slowing rotation of the front wheels Paragraph [0058]: “Referring to Figure 12 . . . Such components may include air brake system components (e.g., an air brake chamber 96 and brake caliper assembly 97 that is actuated by the air brake chamber 96)”, “As another example, the air brake chamber 96 may be mounted on the knuckle 104”), disposing a steering system on the modular chassis for directing horizontal motion of the front wheels (Paragraph [0058]: “Referring to Figure 12..., a steering arm or link 98 of a steering system for steering the front wheel, front suspension system components (e.g., upper and lower independent suspension control arms 99 and 100, respectively)”), and installing the modular front drivetrain onto the vehicle (Figures 14 and 16 depict the entire drivetrain, steering, and suspension unit as one modular subassembly.).
Regarding Claim 10, Milton discloses configuring the modular front drivetrain as a single drivetrain and suspension assembly to be installed onto and removed from the vehicle (Figures 14 and 16 depict the entire drivetrain, steering, and suspension unit as one modular subassembly.).
Regarding Claim 11, Milton discloses coupling includes configuring the front suspension system to allow vertical motion of the front wheels due to road conditions (Paragraph [0058]: “suspension control arms 99 and 100 during all steering and suspension operational situations (e.g., through full suspension travel and full steering travel of the front wheel 14).”).
Regarding Claim 12, Milton discloses disposing includes coupling a steering rod between each spindle assembly and a steering gear disposed on the modular chassis (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel, a steering arm connected to the front wheel for steering the front wheel, and a front suspension system.”).
Regarding Claim 13, Milton discloses coupling the steering rod includes coupling a steering rod-end joint with each spindle assembly forward of the drive axles to provide a leading- edge steering system to the vehicle (Figure 12, a front perspective view, shows steering arm 98 on the leading edge of the spindle assembly). 
Regarding Claim 14, Milton discloses communicating torque includes coupling each drive axle with the spindle assembly by way of a constant velocity joint configured to allow uninterrupted torque transmission from the transaxle to the front wheel (Figure 12: drive half-shaft 102 and CV boot 106, that covers CV joint, are coupled to knuckle 104), during vertical pivoting of the front suspension assembly due to road conditions (Paragraph [0058]: “suspension control arms 99 and 100 during all steering and suspension operational situations (e.g., through full suspension travel and full steering travel of the front wheel 14).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milton in view of Roethlisberger (US4057120A), henceforth referred to as Roethlisberger.
Regarding Claim 15, Milton discloses A front structural bulkhead  (Figures 14 and 16 depict the entire drivetrain, steering, and suspension unit as one modular subassembly.), comprising: a modular chassis for supporting drivetrain components that are operably coupled with front wheels of the vehicle (Figures 14 and 16 depict the entire drivetrain, steering, and suspension unit as one modular subassembly.), upper mounting points for coupling with upper control arms comprising a front suspension (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the upper control arms 99.), lower mounting points for coupling with lower control arms comprising the front suspension (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the lower control arms 100.), and a steering gear for steering the front wheels (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel, a steering arm connected to the front wheel for steering the front wheel, and a front suspension system). However, Milton does not teach that the vehicle is an off-road vehicle. Roethlisberger discloses an off-road vehicle (Column 1 lines 22-25: "Accordingly, a general object of the invention is to provide an improved independent front suspension system incorporating drivetrain components therein for use on light trucks and/or recreational vehicles"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front modular drivetrain of Milton with the off-road use of Roethlisberger in order to provide an improved independent suspension for an off-road vehicle (Column 1 lines 22-25: "Accordingly, a general object of the invention is to provide an improved independent front suspension system incorporating drivetrain components therein for use on light trucks and/or recreational vehicles").
Regarding Claim 16, Milton, as modified, discloses the drivetrain components include any one or more of a transaxle, a front differential (Figure 5: Front motor gearbox 26 includes transmission and differential in the same housing (transaxle), with a drive axle coupling the transaxle and spindle.), a steering gear (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel, a steering arm connected to the front wheel for steering the front wheel, and a front suspension system), a braking system, and the like (Paragraph [0058]: “Referring to Figure 12 . . . Such components may include air brake system components (e.g., an air brake chamber 96 and brake caliper assembly 97 that is actuated by the air brake chamber 96)”, “As another example, the air brake chamber 96 may be mounted on the knuckle 104”).
Regarding Claim 17, Milton, as modified, discloses the steering gear is coupled with steering rods such that turning the steering gear by way of a steering wheel of the vehicle causes the front wheels to articulate horizontally (Paragraph [0004]: “a steering arm connected to the front wheel for steering the front wheel”).
Regarding Claim 18, Milton, as modified, discloses the upper mounting points and the lower mounting points are configured to allow the front wheels to move vertically due to the vehicle traveling over terrain (Paragraph [0062]: “Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”).
Regarding Claim 19, Milton, as modified, discloses the upper mounting points are configured to receive inboard joints comprising upper control arms (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the upper control arms 99.).
Regarding Claim 20, Milton, as modified, discloses the lower mounting points are configured to receive inboard joints comprising lower control arms (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the lower control arms 100.).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Kvien (US-20130175779-A1), which discloses an off-road vehicle with modular suspension and drivetrain. Further prior art includes Wright (WO-2018096513-A1) which discloses a modular front suspension for a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614